DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 remain pending and are ready for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 1-7, 12-14 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "determining, by the node, whether the" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 5, 12 and 19, Applicant recites in lines 2 of the claim a " truncated without flushing in-memory metadata maintained by the node for the storage object ". Claim is rejected for being indefinite because the claim is unclear. It is not clear how is the in-memory related to claim 1. Further clarification is required.  

Regarding claims 6 and 13, Applicant recites in lines 2 of the claim a " flushing an in-memory metadata cache maintained by the node to a high performance storage tier of the distributed storage system ". In light of claim 2 and applicant’s specification, there are two storage tiers. In claims 6 and 13, applicant recites the a high performance storage tier without specifying if its first storage tier or second storage tier. 
All dependents claims that depend on 1, 5-6, 12-13 or 19 are rejected based on dependency.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 5-10, 12-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamis et al., U.S. Pub No: US 20160371291 A1 (Hereinafter “Shamis”). 

Regarding claim 1, Shamis discloses A method for reducing data log recovery time and metadata write amplification when checkpointing a data log of a storage object in a distributed storage system, the method comprising:
determining, by the node, whether the data log has reached a first threshold size (see paragraph [0048, 0084], wherein Further, size/ full log store can be determined as claimed), the data log comprising a plurality of data log records, each data log record including data and metadata for a write request directed to the storage object (see paragraph [0027], wherein log store 200 includes multiple data instances, each including a metadata portion and a data portion); and
if the data log has reached the first threshold size:
copying, from each of the plurality of data log records, the metadata for the write request to a metadata log entry in a metadata log of the storage object (see paragraph [0084, 0089], wherein copying the metadata portions and the data portions of the log store data instances, and writing the metadata portions and data portions based on calculated disk offsets); and
truncating the data log by removing the plurality of data log records (see paragraph [0048, 0069, 0084], wherein When log store 200 is full and/or sealed, information about delete operations is contained or noted in log store 200, and the delete operations can be acted upon when data in log store 200 is converted or transformed to a hash store).

Regarding claim 2, Shamis further discloses wherein the data log and the metadata log are part of a metadata object associated with the storage object (see paragraph [0027], wherein log store 200 includes multiple data instances, each including a metadata portion and a data portion), and wherein the metadata object is maintained on a first storage tier of the distributed storage system (see paragraph [0018-0019, 0023, 0082]).

Regarding claim 3, Shamis further discloses wherein data for the storage object is maintained in a capacity object that is maintained on a second storage tier of the distributed storage system, the second storage tier having lower I/O performance but higher storage capacity than the first storage tier (see paragraph [0018-0019, 0023, 0038]).


Regarding claim 5, Shamis further discloses the data log is truncated without flushing in-memory metadata maintained by the node for the storage object (see paragraph [0048, 0069, 0084], wherein When log store 200 is full and/or sealed, .

Regarding claim 6, Shamis further discloses determining whether the metadata log has reached a second threshold size (see paragraph [0040, 0047, 0066, 0074], wherein the size of the metadata portions of several log store data instances is determined,); and
if the metadata log has reached the second threshold size (see paragraph [0040, 0047, 0066, 0074]):
flushing an in-memory metadata cache maintained by the node to a high performance storage tier of the distributed storage system (see paragraph [0040, 0047, 0066, 0074, 0089], wherein copying the metadata portions and the data portions of the one or more log store data instances); and
truncating the metadata log (see paragraph [0048, 0069, 0084], wherein When log store 200 is full and/or sealed, information about delete operations is contained or noted in log store 200, and the delete operations can be acted upon when data in log store 200 is converted or transformed to a hash store).

Regarding claim 7, Shamis further discloses wherein the second threshold size is different from the first threshold size (see paragraph [0040, 0047, 0066, 0074], wherein When a log store, such as log store 200, is full of data or reaches a certain size or space limit or an object limit, log store 200 can be sealed so that no . 

Claims 8-10 and 12-14 are non-transitory computer readable storage medium claims rejected under the same rationale as claims 1-3 and 5-7.

Claim 15 is computer system claims rejected under the same rationale as claim 1. Shamis further discloses a processor; 
a first storage device that is part of a first storage tier of the distributed storage system (see paragraph [0018-0019, 0023, 0038]); 
a second storage device that is part of a second storage tier of the distributed storage system (see paragraph [0018-0019, 0023, 0038]); and 
a non-transitory computer readable medium having stored thereon program code that, when executed, causes the processor  (see paragraph [0018-0019, 0023, 0038, 0086]).
16-17 and 19-21 are computer system claims rejected under the same rationale as claims 2-3 and 5-7.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Matsugami et al., U.S. Pub No: US 20200104055 A1 (Hereinafter “Matsugami”).

Regarding claim 4, Shamis fails to explicitly disclose wherein the metadata object is created and managed on the first storage tier using an overwrite-based file system disk layout, and wherein the capacity object is created and managed on the second storage tier using a log-structured file system (LFS) disk layout.
	Matsugami discloses wherein the metadata object is created and managed on the first storage tier using an overwrite-based file system disk layout, and wherein the capacity object is created and managed on the second storage tier using a log-structured file system (LFS) disk layout (see paragraph [0007, 0175] and claim 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shamis to include wherein the metadata object is created and managed on the first storage tier using an overwrite-based file system disk layout, and wherein the capacity object is created and managed on the second storage tier using a log-structured file system (LFS) disk layout, as taught by Shamis, since doing so would allow the system to efficiently using an area of the storage medium (Shamis; paragraphs [0007]).
 

Claims 11 and 18 are rejected under the same rationale as claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165